Case: 12-41055       Document: 00512347203         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 12-41055
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANIEL OMAR HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-261-2


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Daniel Omar Hernandez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Hernandez has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Hernandez’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41055   Document: 00512347203   Page: 2   Date Filed: 08/20/2013

                              No. 12-41055

to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2